Citation Nr: 0032007	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-05 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for lung cancer due to 
Agent Orange exposure.

3.  Entitlement to service connection for a liver disorder 
due to Agent Orange exposure.

4.  Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  He served in the Republic of Vietnam from 
April 21, 1968, to January 24, 1969.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1996 by 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein service 
connection for a psychiatric disorder was denied.  In October 
1998, the Board remanded that claim, which was characterized 
as indicated on the first page of this decision, in order to 
obtain additional information.  The requested development has 
been accomplished, and the claim is again before the Board 
for appellate consideration.

This case also arises from an October 1998 rating decision in 
which the Columbia RO denied service connection for lung 
cancer, a liver disorder, and peripheral neuropathy as 
residuals of exposure to Agent Orange.

A personal hearing was held before a Veterans Law Judge, 
sitting in Washington, DC, in June 1998.  Another personal 
hearing, before the undersigned Acting Veterans Law Judge, 
was held in Washington, DC, in July 2000.



REMAND

With regard to the veteran's claims for service connection 
for lung cancer, a liver disorder, and peripheral neuropathy, 
purportedly due to inservice exposure to Agent Orange, the 
Board notes that, subsequent to the issuance of a 
supplemental statement of the case (SSOC) on those matters in 
May 1999, a statement from a private physician in which those 
disorders are discussed was received in conjunction with a 
claim that is not before the Board.  In particular, this 
document, dated in May 1999, notes, in part, a medical 
history of "Agent Orange exposure with neuropathic (Agent 
Orange affects the nervous system [and] liver disease), [and 
tuberculosis] acquired in Viet-Nam requiring surgery to left 
lung," and indicates diagnoses to include history of 
tuberculosis with lung cancer.  This record is, however, 
pertinent as to those claims for service connection for Agent 
Orange exposure residuals, and must be considered by the RO 
prior to any Board review thereof, unless waiver of such 
review has been requested by the claimant or on his behalf.  
See 38 C.F.R. § 20.1304(c) (2000).  No such waiver is of 
record.

With regard to the veteran's claim for service connection for 
PTSD, the Board notes that the medical evidence presents 
conflicting information as to whether that disability is or 
is not currently manifested.  The report of a July 1999 VA 
psychiatric examination indicates findings by the examiner 
that the veteran did not have PTSD.  The veteran thereafter 
submitted private medical records to the contrary, to include 
a report from a private clinical psychologist dated in 
December 1999 that notes that the veteran is severely 
disabled due to PTSD.  The Board is of the opinion that the 
report of another VA examination, by a Board of at least two 
psychiatrists who have not previously examined or treated the 
veteran, would be of significant probative value.

Finally, the Board must point out that the provisions of 
38 C.F.R. § 3.309(e), which identify the diseases recognized 
by VA as being the product of herbicide (Agent Orange) 
exposure, show that cancer of the lung is one such disease.  
As indicated 

above, a private physician has indicated that the veteran had 
or currently has lung cancer.  A review of the evidence also 
shows, however, that the veteran was a persistent user of 
tobacco products.  The Board accordingly believes that the 
report of an examination in which it is determined whether 
the veteran does, in fact, have lung cancer (or the residuals 
thereof), and whether it is the product of an intervening 
cause, such as cigarette smoking, would be helpful.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should accord the veteran a 
special VA psychiatric examination, by a 
Board of at least two psychiatrists who 
have not previously examined or treated 
him, in order to ascertain whether PTSD 
is or is not currently manifested.  The 
examiners should be specifically 
requested to review the veteran's claims 
folder, and, if PTSD is found to be 
manifested, to identify the stressor or 
stressors that are the cause thereof.  
All tests indicated are to be 
accomplished at this time, and all 
findings, and the reasons therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.

The veteran's claims folder is to be 
furnished to the examining psychiatrists, 
for their review and referral, prior to 
their examination of the veteran.  The 
examiners should indicate on the 
examination report that they have 
reviewed the claims folder.

2.  The veteran should be accorded an 
examination by a VA pulmonary specialist, 
in order to determine whether lung 
cancer, or its residuals, is currently 
manifested and, if so, the etiology 
thereof.  In particular, the examiner 

should ascertain, if possible, whether 
lung cancer, if manifested, is due to 
tobacco use, rather than a possible 
service-related source.  All tests 
indicated are to be accomplished at this 
time, and all findings, and the reasons 
therefor, are to be set forth in a clear, 
logical and legible manner on the 
examination report.  The veteran's claims 
folder is to be furnished to the 
examining pulmonary specialist, for his 
or her review and referral, prior to this 
examination.  The examiner is to indicate 
on the examination report that such 
review was accomplished.

3.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
service connection for the disorders 
identified on the first page of this 
decision can now be granted.  With regard 
to the veteran's claims for service 
connection for lung cancer, a liver 
disorder, and peripheral neuropathy, due 
to Agent Orange exposure, such review 
should include, but not be limited to, 
the May 1999 private medical statement 
discussed above.  If the decision remains 
in any manner adverse to the veteran, he 
and his representative should be 
furnished with an SSOC, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 

for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due process considerations.  No 
inferences as to the ultimate disposition of these claims 
should be made at this time.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


